DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 2/22/2022 is acknowledged. Claims 1-3, 11-12, 15, 17-18, 24 and 30 are amended. Claims 31-34 are newly added. 
Claims 1-3, 6-7, 11-12, 15, 17-20, 23-24 and 30-34 are allowed.
Allowable Subject Matter
Claims 1-3, 6-7, 11-12, 15, 17-20, 23-24 and 30-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Kinlen et al. (US 2016/0145443), Wire et al. (US 2004/0099183), Le Blanc et al. (US 2009/0148711).
The cited references alone or in any reasonable combination do not disclose the claimed method comprising mixing a zirconium alkoxide, an acid stabilizer, and an anhydrous organic solvent, a corrosion inhibitor, and an organosilane having the formula:

    PNG
    media_image1.png
    139
    311
    media_image1.png
    Greyscale
;
incubating the mixture at a temperature of about 30oC to about 50oC; coating a metal substrate with the mixture; and curing the coated metal substrate of about 10oC to about 150oC to form a sol-gel as claimed. 
Reference to Schuette et al. (US Patent 10,508,205) is cited to make a record, but not a prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726